Citation Nr: 1217879	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for squamous cell carcinoma and actinic and seborrheic keratoses of the head and back (skin disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Daughter


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service from March 1951 to 
March 1955, from June 1955 to June 1959, and from August 1959 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is incorporated in the claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA compensation purposes.

3.  Symptoms of tinnitus have been continuous since service separation.

4.  The Veteran's current bilateral hearing loss and tinnitus are etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus

In June 2009, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus, contending that bilateral hearing loss and tinnitus began in service.  The Veteran asserts that he has current bilateral hearing loss and tinnitus disabilities that are the result of noise exposure from jet engines while working next to the flight line and from firing his weapon at the firing range during service, all without hearing protection.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss and tinnitus symptoms have been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability.  A March 2010 private audiological examination establishes hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  In March 2010, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 30, 35, 45, and 45 decibels, respectively, with an average puretone threshold of 38.75 decibels.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 30, 30, 40, 50, and 55 decibels, respectively, with an average puretone threshold of 43.75 decibels.  

The March 2010 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  In December 2009, the Veteran stated he was exposed to loud noises associated with jet engines while working next to the flight line and from firing his weapon at the firing range in service.  He also stated that he was not provided with any type of hearing protection.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from jet engines while working directly next to the flight line and from firing his weapon at the firing range in service.  

In November 2009, the Denver RO confirmed that the Veteran's service records were not available.  The Board notes that to date no service treatment records have been associated with the claims folder.  The Veteran's DD Form 214 is of record.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim, to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have been continuous since service separation in August 1963.  With regard to the Veteran's assertions, including the March 2012 Board hearing, where the Veteran and his daughter testified under oath that his tinnitus began in service and has continued since that time, the Board finds that the Veteran and his daughter are competent to report the onset of his tinnitus.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability and tinnitus are related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such was not required.  See Ledford, 3 Vet. App. at 89.  In a March 2010 private audiological opinion, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's current hearing loss was likely related to age-related changes, genetics, and loud noise exposure in service.  

The Board finds the March 2010 private audiological opinion, in the context of demonstrated in-service acoustic trauma and continuous bilateral hearing loss and tinnitus since service, is sufficient to place in equipoise the question of whether the current bilateral hearing loss disability and tinnitus are etiologically related to the loud noise exposure in service.  The private examiner relied on the history provided by the Veteran that he was exposed to loud noise from jet engines while working directly next to the flight line and firing his weapon at the firing range in service, all without hearing protection.  See Harris, 203 F.3d at 1350-51; Kowalski, 19 Vet. App. at 177.  The March 2010 private audiological opinion is competent and probative medical evidence because it relied on a factually accurate history, as it appears the private examiner was informed of the relevant evidence in this case, and gave a fully articulated opinion.  

The Board finds that there is competent evidence of a relationship between the Veteran's currently diagnosed tinnitus and active service.  Specifically, the Veteran reported and testified under oath to chronic symptoms of ringing in the ears in service and that he has experienced those same symptoms since service separation.  The same symptoms formed the later diagnosis of tinnitus.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage, 10 Vet. App. at 496-97 (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a skin disorder so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with squamous cell carcinoma and actinic and seborrheic keratoses on the head and back.  Concerning the question of in-service disease or injury, in the March 2012 Board personal hearing, the Veteran reported being constantly exposed to the sun, without the protection of sunscreen, while stationed in the Philippines and Saudi Arabia during service and that he has had continuous symptoms of a skin disorder since service separation.  See Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).  

The Board notes the July 2009 private medical opinion, where the private examiner opined that it was more likely than not that intense sun exposure in service contributed to the currently diagnosed sun damaged skin and skin cancer.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds that the July 2009 private medical opinion is of little probative value.  The private examiner supplied a bare conclusion and did not support his opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  There is also no evidence that the private examiner had access to the claims file.  This is significant in this case because the Veteran was first diagnosed with a skin disorder in October 1982, which was 19 years since service separation.  While access to a claims file is not determinative, access to a full and accurate history from any source, including a veteran, is important to the weight of an opinion.  See Prejean, 13 Vet. App. at 448-9.  

Regarding the Veteran's statements as to the cause of the skin disorder, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the cause of the Veteran's skin disorder involves a complex medical etiological question because it deals with the origin and progression of the Veteran's skin disorder.  The Veteran is competent to relate symptoms of a skin disorder that he experienced at any time, but is not competent to opine on whether there is a link between his current diagnosed skin disability, which includes a form of cancer, and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed squamous cell carcinoma and actinic and seborrheic keratoses on the head and back, and active service, specifically constant sun exposure, without the protection of sunscreen, while stationed in the Philippines and Saudi Arabia during service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370 ; see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that a medical opinion from an appropriate examiner, informed by consideration of the specific details of the Veteran's case, would be of great assistance in facilitating proper appellate review of the issue of service connection for a skin disorder.

As noted above, the Board notes that the Veteran's service treatment records (STRs) have been found to be unavailable.  In an October 2009 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA skin disorders examination to determine the nature and etiology of the Veteran's current skin disability(ies), including the diagnosed squamous cell carcinoma and actinic and seborrheic keratoses of the head and back.  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's skin disorder.  

The examiner should offer an opinion as to the medical probabilities that such a skin disorder is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  Identify all of the Veteran's skin disorders.  
      
(b)  Is it as likely as not that each identified skin disorder is causally related to his military service, including in-service exposure to the sun, without the protection of sunscreen, while stationed in the Philippines and Saudi Arabia during service?

In assessing the relative likelihood as to origin and etiology of the dermatitis specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the issue of service connection for a skin disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


